Citation Nr: 0528618	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  05-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1940 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied service connection for 
the cause of the veteran's death.  The appellant, the 
veteran's surviving spouse, requested expedited treatment of 
her appeal based upon her age and this motion was granted by 
the Board in October 2005.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran died in April 2003, at age 80, from acute 
coronary syndrome due to hypertensive and arteriosclerotic 
cardiovascular disease and remote myocardial infarction as a 
consequence of generalized arteriosclerosis; other 
significant conditions contributing to but not resulting in 
the cause of death were peripheral vascular disease, diabetes 
mellitus, hyperlipidemia, status-post bilateral carotid 
endarterectomy.  

3.  At the time of his death, the veteran had been granted 
service connection for myocarditis with a noncompensable 
evaluation from March 1948, filariasis with a noncompensable 
evaluation from April 1950, and duodenal ulcer with a 
noncompensable evaluation effective from March 1948.  

4.  Although the veteran was granted service connection for 
myocarditis soon after service separation with a compensable 
evaluation, this allowance was based upon the finding of 
ventricular extra-systoles, essentially an arrhythmia with a 
soft systolic murmur;  There was, in fact, no established 
heart disease found at that time or for many years 
thereafter, the initially awarded compensable evaluation was 
reduced to noncompensable in March 1948 where it remained 
throughout the remainder of the veteran's lifetime.  

5.  The only competent clinical opinions on file clearly 
indicate that the veteran's death from heart disease at age 
80 in April 2003 was entirely unrelated to the discovery of 
an arrhythmia with soft systolic murmur discovered soon after 
service separation in the 1940's, and that these 
irregularities did not cause or contribute substantially or 
materially to cause the well-documented onset of the 
veteran's significant heart disease which manifested in 1967, 
some 22 years after he was separated from service.  

6.  Service-connected disability did not cause or contribute 
substantially and materially to cause the veteran's death.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the RO formally 
notified the appellant of VCAA and the duties to assist in 
June 2003.  This notification informed her of the evidence it 
was necessary she submit, the evidence VA would collect on 
her behalf, the evidence necessary to substantiate her claim, 
and advised she submit any relevant evidence in her 
possession.  All known records of the veteran's treatment 
both privately and with VA, and the veteran's terminal 
hospitalization record have been collected for review.  
Consistent with 38 U.S.C.A. § 5103A(d)(2), the RO sought and 
obtained a clinical opinion on the essential questions 
presented in this appeal.  The October 2004 statement of the 
case provided the appellant with the laws and regulations 
governing VCAA, and governing her claim for service 
connection for the cause of the veteran's death.  This 
statement also explained clearly the basis for the denial of 
her claim.  The Board finds that VCAA has been satisfied in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for heart disease which becomes manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 U.S.C.A. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.  

Analysis:  A VA hospital report from September to November 
1945 noted blood pressure of 110/70.  Electrocardiograms 
showed ventricular extra-systoles and a physical examination 
revealed a soft systolic murmur at the apex.  A chest X-ray 
was normal.  Based upon these findings, the veteran was 
granted service connection for what was referred to as 
"myocarditis."  A compensable evaluation was provided for 
this finding.  VA examination in October 1947 also included 
an electrocardiogram that showed premature ventricular 
systoles, an irregular heartbeat or arrhythmia.  However, the 
chest X-ray was again normal, but the finding from this 
examination stated that the veteran had no organic heart 
disease.  Examination in March 1948 also stated "organic 
heart disease not found."  Examination in January 1950 did 
not note heart disease.  Based upon multiple VA examinations 
following the initial allowance of a compensable evaluation 
for "myocarditis," the veteran's compensable evaluation was 
reduced to noncompensable.  It was at that time determined 
that the veteran's arrhythmia with soft murmur was in no way 
disabling, and that the veteran did not have any organic 
heart disease.  

Many years later, the diagnosis from hospitalization in 
February 1967 was hypertensive vascular disease.  In May 
1967, a report of hospitalization included diagnoses of 
coronary arteriosclerosis and coronary insufficiency.  A VA 
examination in December 1969 resulted in the diagnosis of 
arteriosclerotic heart disease.  Records from this time 
period consistently include the veteran's complaint of 
commencing to have chest pain and other coronary symptoms 
starting in 1966.  

With the new onset of these heart symptoms, the veteran 
initiated a claim for increased VA disability compensation 
for heart disease.  He was referred for VA examination for 
this purpose in December 1969.  This examination included a 
review of all of the clinical evidence in the veteran's 
claims folder at that time.  This physician noted that the 
veteran had been found to have premature ventricular 
contractions in late 1945, but that all other testing and 
X-ray studies were negative for any disease or disability of 
the heart.  Blood pressure readings at that time were normal.  
During the 1969 VA examination, the veteran indicated that he 
felt well from about 1947 or 1949 until 1966.  
Hospitalization in 1967 included coronary angiographies which 
showed involvement of the right coronary artery and the 
descending branch of the left, with evidence of impairment of 
the left ventricular function.  Since that hospitalization, 
the veteran had been taking Isordil four times daily.  At 
that time, the veteran complained of chest pain radiating 
into the arms on minimal exertion or even during short walks.  
He was taking an average of 10 Nitroglycerin tablets per day.  
This examination also noted that, while stationed in the 
Pacific during his World War II service, he developed 
filariasis with nodes in the inguinal region but that he had 
had no symptoms referable to filariasis since service 
separation.  The diagnoses from examination were: 
arteriosclerotic heart disease, dyspnea and angina on 
exertion; history of filariasis with no residuals, and; 
duodenal ulcer was inactive.  Functional premature 
ventricular beats were not found on this examination.  
Finally, this physician wrote that "there is no relationship 
between veteran's functional heart condition noted in 1945 
and the arteriosclerotic heart disease which he has 
manifested."  Based upon this examination, the veteran's 
claim for increase in his VA disability compensation for 
heart disease was denied as were subsequent attempts during 
the remainder of the veteran's lifetime.  

The remainder of the medical records on file document the 
veteran's continued difficulties with heart disease including 
the fact that he ultimately was provided surgery for coronary 
artery bypass grafting, and bilateral carotid 
endarterectomies.  In the years prior to his death, the 
veteran was diagnosed and treated for additional problems 
including anemia, diabetes mellitus, status-post ERCP, 
gastritis and esophagitis.  Also treated was significant 
peripheral vascular disease for which the veteran 
unfortunately underwent amputation of his right leg.  There 
was also notation of remote hemorrhagic pancreatitis and 
pseudocyst, renal insufficiency, prerenal azotemia, 
gastroesophageal reflux disease, as well as his ongoing heart 
disease then identified as congestive heart failure with 
bilateral pleural effusion, hypertensive cardiovascular 
disease, arteriosclerotic cardiovascular disease and ischemic 
cardiomyopathy.  

In April 2003, the veteran was transferred to the Dunlap 
Memorial Hospital by helicopter complaining of severe 
abdominal pain and, upon intubation, was found to be 
hypotensive and in respiratory failure.  He was ventilated 
and provided CPR to obtain blood pressure.  It was felt that 
the veteran had probably had a myocardial infarction and the 
veteran expired.  The certificate of death stated that the 
immediate cause of death was acute coronary syndrome due to 
hypertensive and arteriosclerotic cardiovascular disease and 
remote myocardial infarction with an approximate interval 
between onset and death of "15 years."  All of these findings 
were due to generalized arteriosclerosis.  Other significant 
conditions listed as contributing to death but not resulting 
in the underlying cause of death were peripheral vascular 
disease, diabetes mellitus, hyperlipidemia, and status-post 
bilateral carotid endarterectomy.  No autopsy was performed.  

Following receipt of the appellant's claim for service 
connection for the cause of the veteran's death, the RO 
properly referred the veteran's claims folder to a 
cardiologist for review and production of an opinion.  This 
August 2004 report documents a careful review of all of the 
clinical evidence on file.  This cardiologist noted the early 
findings in 1945 of occasional singular uniformed PVC's with 
an otherwise normal EKG and a soft systolic murmur which 
resulted in an initial diagnosis of "myocarditis" (quotes in 
original).  In 1945, the veteran was normotensive and on no 
medication and there were no mentions of syncope, syncopal 
equivalence, chest pain, or dyspnea on exertion.  No specific 
treatment was provided or necessary.  He again noted clear 
clinical findings of no evidence of organic heart disease in 
other examinations taken subsequently.  He noted the onset of 
established heart disease in 1967 with the later onset of 
multiple other disabling conditions.  This physician wrote 
that there was no evidence that the "myocarditis," occasional 
PVC's or systolic murmur was progressive or had significant 
sequelae.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran was granted service connection 
for what was referred to as "myocarditis" soon after service 
based upon findings of an arrhythmia or occasional singular 
uniformed PVC's, and a soft systolic murmur.  There was, in 
fact, however, no finding or diagnosis of any active heart 
disease at the time other than these incidentally identified 
abnormalities which resulted in no active disease or 
disablement to the veteran of any kind.  An initially 
assigned compensable evaluation was shortly reduced to 
compensable, but service connection for "myocarditis" was not 
severed and remained in effect until the veteran's death.  
Nonetheless, active heart disease in the veteran is not shown 
to have had actual onset until 1967, some 22 years after the 
veteran was separated from service.  That active heart 
disease increased in severity thereafter and despite multiple 
surgical procedures and other medical treatment, resulted in 
the veteran's death in 2003 when he was age 80.  That death 
from heart disease, however, is not shown by any competent 
clinical evidence on file to be attributable to any incident, 
injury or disease of the veteran's active military service in 
the 1940's.  Two competent clinical opinions on file from 
1969 and from 2004, both by cardiologists who had access to 
and reviewed all of the clinical evidence then on file in the 
veteran's claims folder unequivocally state that the 
incidental findings made in 1945 were unrelated to the later 
onset of the veteran's heart disease in the mid-1960's.  The 
veteran was informed of this essential fact during his 
lifetime and the appellant was informed of this evidence 
during the pendency of her appeal, and neither presented any 
competent clinical opinion to the contrary.  

The hypertensive and arteriosclerotic cardiovascular disease 
which resulted in the veteran's death was not manifested 
during or to a compensable degree within the year following 
the veteran's separation from active military service.  The 
veteran's hypertensive and arteriosclerotic cardiovascular 
disease which resulted in his death was in no way contributed 
to by the incidental findings in 1945 of an arrhythmia or 
premature ventricular contractions, or a soft murmur on a 
secondary basis.  There is no evidence of any kind that the 
veteran's death from heart disease in 2003 was in any way 
related to the veteran's service-connected inactive duodenal 
ulcer or filariasis, each of which had been noncompensably 
evaluated for many years prior to his death.  The Board would 
also note that the death certificate listing of other 
significant conditions contributing to but not resulting in 
the underlying cause of death of peripheral vascular disease, 
diabetes mellitus, hyperlipidemia, and status-post bilateral 
carotid endarterectomy were each neither incurred nor 
aggravated during or manifested to a compensable degree in 
the first year following the veteran's separation from active 
military service.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


